Breítel, J.
(dissenting). I dissent on the ground that under the lease authorizing use for dressmaking without limiting the number of employees, landlord was obligated to see that such use would be lawful. Such an obligation was projected into the statutory tenancy. It is difficult to believe that there would be any issue made if the lease were still unexpired. There is equitable basis too for this conclusion when we consider that tenants have been in occupancy for over sixteen years and conducting the business no differently than they are now.
Cohn, J. P., Callahan and Van Voorhis, JJ., concur in Per Curiam opinion; Breítel, J., dissents in opinion.
Determination reversed, with costs to the appellant in all courts and the final order of the Municipal Court reinstated. [See post, pp. 972, 1029.]